WHATLEY, Judge.
David P. Dunkle appeals his judgments and sentences for grand theft and dealing in stolen property. The State concedes error. In Hall v. State, 826 So.2d 268, 271 (Fla.2002), the Florida Supreme Court held that section 812.025, Florida Statutes (2000), prohibits a trial court from “adjudicating a defendant guilty of both theft and dealing in stolen property in connection with one scheme or course of conduct pursuant to a plea of nolo contendere.” Here, in case number CF00-07081A-XX, the trial court erred in adjudicating Dunkle guilty and sentencing him to four years in prison for both grand theft and dealing in stolen property.
Accordingly, we reverse Dunkle’s conviction for the grand theft, count three, in case number CF00-07081A-XX and remand for the trial court to resentence Dunkle on count four, dealing in stolen property. We affirm Dunkle’s judgments and sentences on counts one and two in case number CF00-07081A-XX and his convictions and sentences in case number CF00-07082A-XX.
Affirmed in part, reversed in part, and remanded.
ALTENBERND, C.J., and COVINGTON, J., concur.